Title: From George Washington to Joseph Reed, 18 March 1782
From: Washington, George
To: Reed, Joseph


                        
                            Dr Sir,
                            Phila. 18th Mar. 1782
                        
                        I have given The Adjt General the necessary orders respecting the matter you mentioned to me today—and he
                            will direct the officer Commanding at the Barracks—Colonels Humpton & Nicola—& Mr Colfax (of my Guard) to
                            be particularly attentive to the Men under their respective Commands—In confidence, I have mentd the reason to Genl Hand,
                            but he will assign none to the Officers to whom he gives the order, excepting that it is to prevent any kind of Riot or
                            Tumult—altho’ I would fain persuade myself that no insult will be offered to you this day, yet under the bare possibility
                            of it—it is best for Mrs Washington to deprive herself of the pleasure she proposed of drinking Tea with you this
                            afternoon, and I beg the favor of you to excuse her to Miss Reed. I am—Dr Sir Yr Most Obedt
                        
                            G. W——n
                        
                    